DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of species II in the reply filed on 1/26/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 1-11 and 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species I and III-XI, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1/26/2021. Re. Cl. 20, it is the Examiner’s position that the claim is drawn towards a non-elected species and therefore is also being withdrawn.  Specifically, cl. 20 includes reference to a mounting post which is not included in the elected embodiment.  Applicant’s specification references a mounting post in Species I as structure (102), in Species III as structure (302), in Species IV as structure (402) and in Species V as structure (502) but there is no reference to any mounting post in elected Species II.  Therefore, cl. 20 does not read on the elected species and will be withdrawn as non-elected along with claims 1-11.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 12-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ismert US 4260123 (hereinafter Ismert).

    PNG
    media_image1.png
    519
    489
    media_image1.png
    Greyscale

Re. Cl. 12, Ismert discloses: A pipe clamp (Fig. 2) comprising: a first arm (3, Fig. 2) having a first mounting end (see Fig. 2, end where 27 lies) and a first insertion end (see 21, Fig. 2) spaced apart from the first mounting end (see Fig. 2), the first arm defining a first arcuate recess (5, Fig. 2) that extends at least partially between the first mounting end and the first insertion end (see Fig. 2), the first arm including a first extension element (see annotated figure 2); a second arm (4, Fig. 2) having a second mounting end (see Fig. 2, end where 28 is) and a second insertion end (see 22, Fig. 2) spaced apart from the second mounting end (see Fig. 2), the second arm defining a second arcuate recess (24, Fig. 2) that extends at least partially between the second mounting end and the second insertion end (see Fig. 2), the second arm including a second extension element (see annotated figure 2); a hinge (36, Fig. 2) positioned between the first arm and the second arm (see Fig. 2-3), the hinge being connected to the first mounting end of the first arm and to the second mounting end of the second (see Fig. 2), the first arm being rotatable relative to the second arm about the hinge (see Fig. 3), wherein the first arcuate recess and the second arcuate recess comprise a pipe recess configured to support a pipe within (see Fig. 1), and wherein the hinge, the first extension element, and the second extension element define a flex recess therebetween (see annotated figure 2).
Re. Cl. 13, Ismert discloses: the first extension element is spaced apart from the second extension element (see Fig. 2), and wherein the first extension element and the second extension element further define a portion of the pipe recess (see Fig. 2).
Re. Cl. 14, Ismert discloses: the first mounting end defines a first mounting channel therethrough (see 31 on 3 Fig. 3) and the second mounting end defines a second mounting channel therethrough (see 31 on 4, Fig. 3), wherein the first mounting channel, the second mounting channel, and the flex recess are aligned along an insertion direction and configured to receive a fastener therethrough for mounting the pipe clamp to a mounting surface (see 8, Fig. 2 and 4).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 15-16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Ismert in view of Bradley US 5739474 (hereinafter Bradley).

    PNG
    media_image2.png
    372
    447
    media_image2.png
    Greyscale

Re. Cls. 15-16 and 18, Ismert disclose the second arm has an arm mounting surface (18, Fig. 4) configured to abut against the mounting surface (see Fig. 4), the arm mounting surface being substantially perpendicular to the insertion direct (see Fig. 4); the second arm defines an opening of the second mounting channel (see Fig. 2 and 4, where 32 pokes out); but does not disclose the arm mounting surface defining a relief recess, the relief recess is positioned at the mounting end of the second arm; the relief recess is a first relief recess, wherein the second arm includes a second relief recess that is recessed from the mounting surface at the second mounting end, wherein the first relief recess and the second relief recess are positioned on opposing sides of the opening of the second mounting channel.  Bradley discloses a pipe clamp (Fig. 1) which includes an arm mounting surface (see 5, Fig. 1) which rests against a surface (see Fig. 3) when secured to the surface.  Re. Cls. 15-16 and 18, Bradley discloses a relief recess (see annotated figure 4), the relief recess is positioned at the mounting end of the second arm; the relief recess is a first relief recess (see annotated figure 4), wherein the second arm includes a second relief recess (see annotated figure 4) that is recessed from the mounting surface at the second mounting end, wherein the first relief recess and the second relief recess are positioned on opposing sides of the opening of the second mounting channel (see 19, Fig. 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the arm mounting surface of Ismert to have the relief recesses of Bradley since Brandley states that such a modification enables the device to contain any flashing driven out of the device so that it does not go below the plane of the bottom surface (Col. 6, Lines 5-10).  This modification would ensure that the arm mounting surface lies flat against the mounting surface. Re. the limitation “the relief recess is positioned at the mounting end of the second arm,” it is the Examiner’s position that the proposed combination would meet this limitation since Ismert illustrates the fastener penetrating the mounting end (see Fig. 1) and put putting the relief recesses where the fastener penetrates as disclosed by Bradley, the claimed orientation would be achieved.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Ismert in view of Wilson US 3749819 (hereinafter Wilson).
Re. Cl. 17, Ismert disclose the first arm has an outer surface (see exterior of 3, Fig. 2) that extends from the first mounting end to the first insertion end (see Fig. 2), wherein the outer surface is curved (see curve where reference character 3 points to, Fig. 2) such that the outer surface at the first mounting end is spaced from the outer surface at the second insertion end along the insertion direction (see Fig. 2 and 4) but does not disclose wherein the first arm include a relief protrusion that extends form the outer surface at the first mounting end. Wilson discloses a cable clamp (Fig. 1) which includes a first arm (11, Fig. 1) which includes a relief protrusion (24, Fig. 1 and 5) that extends from the outer surface of the first arm (see Fig. 5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first arm outer surface of Ismert to (Col. 3, Lines 3-5). 
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Ismert in view of Schmidt US 8882059 (hereinafter Schmidt).
Re. Cl. 19, Ismert does not disclose the insertion end of the first arm is chamfered, and wherein the insertion end of the second arm is chamfered. Schmidt discloses a pipe clamp (Fig. 1) which includes fingers (7 and 8) at insertion ends of opposing arms (see Fig. 1).  Re. Cl. 19, Schmidt discloses that it is known to put a chamfer on the ends of the fingers to provide for progressive engagement of the fingers with the pipe during insertion of the pipe (Col. 3, Lines 11-14).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the insertion ends of the first and second arms of Ismert to be chamfered as disclosed by Schmidt since Schmidt states that such a modification provides for progressive engagement of the fingers with the pipe during insertion of the pipe (Col. 3, Lines 11-14).  Such a modification would enable the user to press the clamps over the pipe rather than having to open the hinge entirely.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Humber US 6073891, Logsdon US 4442994 and Ismert US 7207530 disclose known pipe clamps which have arm members forming a pipe receiving recess and are particular pertinent to Applicant’s claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E GARFT whose telephone number is (571)270-1171.  The examiner can normally be reached on Monday-Friday 8:00 a.m. to 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on (571)272-4797.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER GARFT/Primary Examiner, Art Unit 3632